635 So. 2d 1056 (1994)
Bruce LAMBERT, Appellant,
v.
STATE of Florida, Appellee.
No. 92-2856.
District Court of Appeal of Florida, Fourth District.
April 27, 1994.
Richard L. Jorandby, Public Defender, and Anthony Calvello, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Carol Cobourn Asbury, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm appellant's convictions and sentences, but we reverse a condition of probation that appellant have no contact with children under age 10. This was the only condition of probation appellant raised as error. We reverse this condition because it is too broad. The condition of probation must be more specific so that appellant cannot be charged with an unintentional violation of it. Lambert v. State, 635 So. 2d 93 (Fla. 4th DCA 1994); see Dean v. State, 629 So. 2d 1106 (Fla. 4th DCA 1994).
*1057 AFFIRMED IN PART; REVERSED IN PART, AND REMANDED.
GLICKSTEIN, GUNTHER and FARMER, JJ., concur.